Citation Nr: 1242908	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  96-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss in the left ear.

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

4.  Entitlement to service connection for hypertension. 
 
5.  Entitlement to service connection for a skin condition, claimed as tinea pedis and as rash on hands and feet, to include as secondary to herbicide exposure. 

6.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 
  
7.  Entitlement to a compensable rating for allergic rhinitis. 

8.  Entitlement to a compensable rating for hearing loss in the right ear. 

9.  Entitlement to a rating in excess of 20 percent for a lower back disability, to include a rating in excess of 10 percent earlier than July 29, 2007.

[Other issues, in which the Veteran has another representative, are being addressed in a separate decision.] 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a series of rating decisions. 

In June 2000, the Board issued a decision denying claims for increased ratings for the Veteran's bilateral knee disabilities and for service connection for left arm cancer; and remanding four other issues for additional development (the remanded issues remain on appeal).  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which vacated the decision with regard to the denials, and remanded the claim to the Board for action consistent with a joint motion for remand (JMR).  The attorney who represented the Veteran before the Court has retained representation rights with regard to the issues that were appealed, as well as to TDIU, but does not represent the Veteran with regard to the captioned issues in this decision.  As such, the issues on which the Veteran is represented by a private attorney must therefore be addressed in a separate Board decision.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In February 1999, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In August 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran or his representative in this decision.  However, the Veteran's private attorney, who is representing him with respect to several other issues, indicated in October 2012 that the Veteran did not want another hearing. 

At his hearing before the Board in February 1999, the Veteran withdrew from consideration the issue of service connection for a tumor of the mouth.  As such, this issue is not considered to be before the Board.

In a 1999 decision, the Board explained that the June 1988 rating decision denied service connection for hypertension, but found that the Veteran had not ever actually claimed service connection for hypertension.  The Board concluded that the Veteran's expression of disagreement, that he signed in January 1995, was the first time he said, in writing, that his hypertension should be service connected.  The Board directed that the Veteran's claim should then be readjudicated.  

In December 2004, the RO once again considered the Veteran's claim for service connection for hypertension on a new and material basis.  However, the RO did reopen the claim and consider it on the merits.  

Given the Board's assessment in 1999, the Board considers the December 2004 rating decision to be the first adjudication of such a claim, and therefore will consider this issue on an original basis.  Nevertheless, because the RO has already considered such a claim on the merits, the Veteran is not prejdudiced by VA's adjudication of the claim in the first instance.

The issues of service connection for PTSD, for diabetes mellitus, and for peripheral neuropathy of all four extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for hearing loss in his left ear was previously finally denied and the Veteran did not initiate an appeal or submit new and material evidence within the one year appeal period.  Evidence obtained since the previous final denial is new, but is not material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.

2.  The evidence of record establishes that the Veteran developed a skin condition of the hands and feet during service which has continued to the present day.

3.  The evidence of record shows that the Veteran's allergic rhinitis causes significant nasal obstruction; but does not cause polyps, and has not caused moderate crusting, ozena, anosmia, atrophic changes, or definite atrophy of intranasal structure.

4.  As of January 29, 2007, the evidence of record first showed that the Veteran's back disability caused limitation of motion sufficient to warrant a 20 percent rating.

5.  Prior to January 2007, the weight of the evidence failed to show moderate limitation of motion; forward flexion to less than 60 degrees, even contemplating the impact of pain weakness, stiffness, fatigability, and lack of endurance etc.; muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour; moderate intervertebral disc syndrome; incapacitating episodes of intervertebral disc syndrome; lumbosacral sprain with muscle spasm and loss of lateral spine motion; or any neurologic impairment.

6.  The evidence of record does not show that at any point during the course of the Veteran's appeal that his back disability has been manifested by ankylosis; severe intervertebral disc syndrome; incapacitating episodes of intervertebral disc syndrome; compensable neurologic impairment; severe lumbosacral strain; severe limitation of motion; or forward flexion limited to 30 degrees.

7.  The Veteran's audiological testing results when applied to Table VIA or Table VII result in noncompensable right ear hearing loss disability throughout the course of the appeal; and the Veteran has not been shown to have hearing loss in his left ear for VA purposes so as to trigger the paired organs rule.


CONCLUSIONS OF LAW

1.  The Veteran's claim for service connection for hearing loss in his left ear was previously finally denied; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 4005(c) (1982); 5108 (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) 3.156 (2012).

2.  Criteria for service connection for a skin condition of the hands and feet have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Criteria for a 10 percent rating for allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6522 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6501 (1994).  
  
4.  The criteria for a 20 percent rating for the Veteran's lower back disability were met January 29, 2007, but not earlier; and the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5293 (2002) (in effect prior to September 23, 2002), DC 5293 (2003) (effective September 23, 2002), DC 5243 (2012) (effective September 26, 2003).

5.  The criteria for the assignment of a compensable evaluation for sensorineural hearing loss of the right ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code (DC) 6100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a hearing loss in the left ear was denied by a June 1988 rating decision on the grounds that the Veteran did not have hearing loss in his left ear for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Federal Circuit has held that a RO decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held that if "new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).
  
The Court has noted that the assertion that RO decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In this case, within a year of the June 1988 rating decision, the Veteran neither filed a notice of disagreement, nor submitted any additional evidence, and the rating decision therefore became final.  38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
  
At the time of the June 1988 rating decision, the evidence of record included service treatment records, including several in-service hearing tests.   

Specifically, in March 1980, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
10
LEFT
0
0
0
0
5
 
At the Veteran's separation physical in April 1985, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
60
LEFT
5
5
5
15
20
 
The Veteran was granted service connection for hearing loss in his right ear shortly after service, based on the findings at his separation physical.  However, as noted hearing loss for VA purposes had not been shown with regard to the Veteran's left ear, and he failed to report to a VA examination of his hearing.  As such, his claim was denied.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  
 
Veteran filed a claim to reopen in January 2004.  His claim was denied by an October 2005 rating decision which again found that hearing loss in the left ear for VA purposes had not been shown.

Audiometric testing in January 1988 showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
25
LEFT
0
0
0
0
5
 
With regard to word recognition, the Veteran had 98 percent in his left ear and 100 percent in his right ear.

At a medical appointment in April 1988, the Veteran complained of hearing loss in his right ear, as well as his left ear.  He stated that family members had noted that he had an increased difficulty recognizing speech and the TV volume had been increased over the previous 10 years.  The medical professional acknowledged the Veteran's military noise exposure in Vietnam, and rendered the impression of bilateral high frequency sensioneural hearing loss which was greater in the right ear.  However, it is unclear what the medical professional was basing such a diagnosis on since the audiometric testing several months earlier had not shown any hearing loss in his left ear.

In January 2004, the Veteran was noted to have a history of noise exposure both in service and post service.  Testing showed normal hearing through 3KHz bilaterally and mild to moderate sensioneural hearing loss in the left ear.  Word recognition scores were noted to be excellent.

The Veteran was scheduled for VA audiology examinations in October 2004 and then in November 2004, but he failed to report on both occasions.  No excuse was offered for the second absence.  He was scheduled for yet another audiology appointment in November 2006, but once again he failed to report.

In January 2007, the Veteran finally attended an audiology examination.  His military noise exposure was noted, as was his post-military noise exposure from working as a police officer for 6 years with hearing protection, as a bus operator for 5 without hearing protection and in security for 2 years without hearing protection.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
65
LEFT
0
5
10
10
25
 
Speech recognition testing was 100 percent in both ears. 

As noted, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the audiometric testing did show hearing loss in the Veteran's left ear.  However, the findings of the testing continued not to show hearing loss in the Veteran's left ear for VA purposes.  See 38 C.F.R. § 3.385.
  
In February 2009, the Veteran was seen by VA audiology, where he was again noted to have mild/moderate sensioneural hearing loss from 4-8KHz.  However, mild to moderate sensioneural hearing loss in the left ear was shown in January 2004 and testing in 2007 confirmed that the Veteran did not have hearing loss in his left ear for VA purposes.

The Board is aware of the Veteran's contentions that he has hearing loss in his left ear, but he she lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, because the diagnosis of hearing loss for VA purposes requires audiometric testing, the Veteran's opinion alone is not competent to provide such a diagnosis. 

While the evidence that has been submitted since the Veteran's claim was previously denied is new in that it was not of record at the time of the prior denials, this evidence is simply not found to be material in that it does not raise a reasonable possibility of substantiating the Veteran's claim.

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

However, here, the evidence of record simply does not show hearing loss in the Veteran's left ear for VA purposes.  As such, even if the claim were reopened, no duty to assist would be triggered.  The Veteran has claimed hearing loss in his left ear for more than 20 years, but none of the multiple audiometric hearing tests since that time have actually shown hearing loss in his left ear for VA purposes.

The Veteran's representative argued in October 2011 that a VA examination should be scheduled to assess the hearing acuity in the Veteran's left ear.  However, the only argument the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Neither the representative, nor the Veteran, has actually asserted that the hearing acuity in the Veteran's left ear has worsened since the VA examination in 2007.  As such, the Board concludes that reopening and remanding would simply serve to further delay the resolution of the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Accordingly, the Veteran's claim is not reopened, and his appeal is denied.
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Skin condition of the hands and feet

In August 1985, approximately one month after separating from a 20 year military career, the Veteran filed a claim seeking service connection for skin mold.  Unfortunately, he failed to report to the examination that was scheduled and his claim was denied.  

In December 1987, the Veteran filed a claim for "foot derm problem".  A VA examination was provided in January 1988 at which it was noted that the Veteran had some areas of pseudofolliculitis barbae with ingrown hairs, but no acne, or acne scaring.  The Veteran was assessed with mild pseudofolliculitis barbae and with tinea pedis, but no opinion was provided as to the etiology of either condition.

In a June 1988 rating decision, it was held that the tinea pedis was not incurred in service and was not related to Agent Orange exposure.

In August 1992, the Veteran again filed a claim for a rash on the hands and feet and a tumor in the mouth, which he believed was a residual of Agent Orange exposure.

At a general medical VA examination in May 1994, the Veteran described a recurrent problem for approximately 20 years, since Vietnam, with a scaly rash on his fingers and on the soles of his feet.  He reported being diagnosed with a tinea rash which he had treated with topical creams for the past 9-10 years.  On examination, there was a dry scaly rash on the soles of the Veteran's feet with some macerated tissues between the toes of his feet.  The examiner assessed the Veteran with chronic tinea pedis and probably tinea manis for approximately 20 years.

Service connection for a skin condition was denied in a July 1994 rating decision which concluded that the condition was not related to herbicide exposure and that there was no other basis for service connection.  The Veteran filed a notice of disagreement in August 1994 and a statement of the case was issued in October 1995.

At a RO hearing in January 1996, the Veteran reported that he had experienced a rash on his hands and feet since 1984.  He then stated that he started noticing it around 1980, indicating that he had received treatment for athlete's foot.  He stated that he was currently given a cream for his hands and feet.

At a Board hearing in February 1999, the Veteran testified that he had been given ointments in service for the skin rash on his hands and feet.  He asserted that while in service, the rash would develop into large blister lesions and would become painful.  The Veteran recalled being told that he had athlete's foot.  The Veteran also indicated that it had been diagnosed as syphilis on one occasion.  He stated that the rash really began after he returned from his second tour in Vietnam.  He indicated that his hands would break out such that he could not wear a wedding band.  He stated that from 1971 to 1985 the rash would come and go but was not too severe.  However, he asserted that it had become more severe over time.

Service treatment records do show that the Veteran was treated for a rash in 1968 and was referred to dermatology in February 1973

To summarize the evidence, the Veteran clearly sought treatment during service for rashes on several occasions, but the last treatment that was of record appeared in 1973 and the Veteran served for more than a decade thereafter without apparently receiving any skin treatment.  Moreover, he specifically denied any skin diseases on his medical history survey completed in conjunction with his separation physical in 1985; and while the separation physical did note that the Veteran's skin was not normal, this was in reference to the presence of mild pseudofolliculitis barbae and not to any skin rash impacting the Veteran's hands and/or feet.

As noted, the Veteran has testified about his purported skin rash on several occasions, and he is competent to testify about the nature of his skin as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board must assess not only competency of the Veteran's statements, but also their credibility; and in this case, the Veteran has reported vastly different dates (ranging from the early 1970s to 1980 to 1985) as to the onset of the condition, thereby calling into question the credibility of his assertions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Yet, regardless of the actual date of onset, the Veteran has consistently report that the rash began in service and worsened over time.  This statement is bolstered by the fact that when the Veteran first filed a claim for service connection in August 1985, just one month after separation, he sought service connection for a skin condition impacting his feet.  The Board finds this to be strong evidence that such a condition had in fact began at some point during the Veteran's 20 year military career.  Such a conclusion is supported by the VA examiner's comment in 1994 that the Veteran had chronic tinea pedis and probably tinea manis for approximately 20 years, which would have placed the onset of the condition during the Veteran's military service.

As such, resolving reasonable doubt in the Veteran's behalf, the Board concludes that service connection for a skin condition of the hands and feet is warranted, and the Veteran's claim is granted.  The nature and extent of the problem is not before the Board at this time. 

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Allergic rhinitis

The Veteran is service connected for allergic rhinitis and assigned a noncompensable rating.

In a June 2000 Board remand, it was noted that service connection had been granted by a July 1994 rating decision which had assigned a noncompensable evaluation under the provisions of DC 6501 (chronic, atrophic rhinitis).  The Board observed that the applicable Diagnostic Code governing allergic rhinitis was amended in September 1996, by the establishment of new rating criteria for respiratory disorders.  61 Fed. Reg. 46,720-731 (Sept. 5, 1996) (effective October 7, 1996).

The revised rating criteria for allergic rhinitis are:

6522  Allergic or vasomotor rhinitis:
		With polyps									30
Without polyps, but with greater than 50 percent obstruction of nasal
  passage on both sides or complete obstruction on one side		10

The rating criteria for chronic, atrophic rhinitis, which were in effect when the Veteran's claim was received, are:

6501  Chronic, atrophic rhinitis:
With massive crusting, marked ozena, and anosmia			50
With moderate crusting, ozena, and atrophic changes			30
With definite atrophy of intranasal structure and moderate secretion	10

When regulations are changed during the pendency of an appeal, the veteran is entitled to a decision on the claim under the criteria most favorable thereto.  Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting from Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order).

The Board found that the November 1998 rating decision appeared to have only applied the regulations in effect at the time the Veteran's claim was received, as such, the Board remanded the issue so that both the old and revised rating criteria could be considered.

Turning now to the evidence of record, at a RO hearing in January 1996, the Veteran reported that he was using an inhaler several times per day for breathing when he would experience a problem with his allergy. 

At a VA general medical examination in June 1998, the Veteran reported experiencing seasonal allergic attacks, during which his eyes were runny and his ears and nose became stuffed up.  On examination, the Veteran was noted to have obstruction in the left nose of approximately 30 percent.  There was no evidence of sinus tenderness, and no evidence of permanent discharge.  There was mild crust present.

At a Board hearing in February 1999, the Veteran testified that he had nasal blockage and had to continually use some type of nasal decongestant.  He stated that in the mornings his eyes would be all crusty and watery.  His nose would run, and he would experience trouble breathing.  He reported experiencing heavy crusting in the nose and stated that his nose could be blocked for days.

In January 2009, the Veteran was noted to have experienced long standing rhinitis, which he asserted had been debilitating due to its chronicity and persistence.  He denied having needed antibiotics for sinusitis, and did not voice any complaints of anosmia.  The Veteran asserted that the allergic rhinitis had a significant effect on his daily activities and occupational functioning because of its affect on his breathing.  The examiner found no evidence of nasal polyps and no obstruction of the nostrils.  There were mild polypoid changes of the post turbinates with positive hypertrophy of turbs.  There was mild septal deviation, and the nasal cavity was narrowed.

VA and private treatment records have been reviewed but fail to show that the Veteran's service connected condition meets the criteria for a compensable rating under either version of the rating criteria.

The Veteran's representative suggested in October 2011 that the finding of hypertrophy of the turbinates was sufficient to warrant a compensable rating under the regulations in effect at the time the Veteran filed his claim.  However, for a 10 percent rating, definite atrophy of intranasal structure is required.  This has simply not been shown.  Similarly the evidence does not show ozena or anosmia.  For example, at the most recent VA examination, the examiner noted that the Veteran did not voice any complaints of anosmia.

As such, the criteria for a compensable rating under the regulations in effect at the time the Veteran filed his claim have not been met. 

Turning to the revised regulations, the Board notes that a compensable rating is assigned when there are no polyps present, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In this case, the examiner in June 1998 noted that the Veteran had obstruction in the left nose of approximately 30 percent.  As such, this fell well short of the requirement for a compensable rating.

Nevertheless, the Board has considered the Veteran's testimony and his representative's argument.  The Veteran has complained of significant obstruction of his nasal passages and his representative pointed out that the most recent examination had shown hypertrophy of the turbinates.  This is essentially swelling in the nasal passages.  While the examiner did not specify whether there was obstruction, the evidence of record suggests that the Veteran has experienced significant obstruction.  This is consistent with the examiner's statement 

As such, resolving reasonable doubt in the Veteran's favor, the Board concludes that a 10 percent rating is warranted. 

A rating in excess of 10 percent is not warranted under the revised regulations as polyps have not been shown during the course of the Veteran's appeal.

Accordingly, a 10 percent rating is granted for allergic rhinitis.




Lower back disability

The Veteran is currently rated at 20 percent for his lower back disability.  Service connection for the Veteran's back was granted by a December 2004 rating decision which assigned a 10 percent rating, effective December 4, 1987.  The Veteran has perfected an appeal of the initial rating that was assigned.  In an October 2007 supplemental statement of the case, the RO increased the Veteran's back rating to 20 percent, effective July 9, 2007, the date of a VA examination showing that the increase was warranted.  As such, this decision will address whether a rating in excess of 20 percent is warranted for the Veteran's back disability, to include a rating in excess of 10 percent earlier than July 9, 2007.
 
During the course of this appeal, the criteria for evaluating spine disability changed twice.  The first occurred in September 2002, and the second in September 2003.  In this decision, the Board will consider the criteria in effect prior to September 2002; the criteria in effect between September 2002 and September 2003; and the criteria effective from September 2003.  

Under the regulations in effect prior to September 2002, a 10 percent rating was assigned for mild IVDS; a 20 percent rating was assigned for moderate IVDS with recurring attacks; a 40 percent rating was assigned for severe IVDS manifested by recurring attacks with intermittent relief; and a 60 percent rating was assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  A rating in excess of 60 percent was not warranted absent a showing of either unfavorable ankylosis or a vertebral fracture with cord involvement, neither of which is present in this case.  38 C.F.R. § 4.71a, DC 5293. 
 
Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 either depending on the number of incapacitating episodes a person has in the past 12 months, or based on the orthopedic and neurologic manifestations of the disability.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  A 40 percent rating is assigned for incapacitating episodes with a total duration of between 4 and 6 weeks; while a 60 percent rating is assigned for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  

Under the rating criteria in effect prior to September 2003, limitation of motion of the lumbosacral spine was rated under Diagnostic Code 5292; with a 10 percent evaluation assigned for slight limitation of motion, a 20 percent evaluation assigned for moderate limitation of motion, and a 40 percent evaluation assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The words "slight," "moderate," and "severe" were not defined in the VA Schedule for Rating Disabilities.  Rather, all the medical evidence must be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and numerical ranges of normal motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  The current regulations define normal forward flexion of the thoracolumbar spine as zero to 90 degrees, extension as zero to 30 degrees, left and right lateral flexion as zero to 30 degrees, and left and right lateral rotation as zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Prior to September 2003, a 10 percent rating was assigned when a lumbosacral strain resulted in characteristic pain on motion; and a 20 percent rating was assigned when a lumbosacral strain was accompanied by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was assigned for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.

As of September 2003, disabilities of the spine began to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  However, a rating in excess of 40 percent for the orthopedic manifestations is not available unless ankylosis is present, or through combining orthopedic and neurologic impairments from a back disability.

Rating in excess of 10 percent earlier than January 29, 2007

As an initial point, the Veteran demonstrated limitation of motion at a January 29, 2007 VA examination which was sufficient to meet the criteria for a 20 percent rating.  As such, a 20 percent rating is assigned from January 29, 2007, as opposed to July 9, 2007.  To this extent, the Veteran's claim is granted.

The Board will now turn to the issue of a rating in excess of 10 percent earlier than January 29, 2007.  The evidence of record regarding the Veteran's back is very limited in the early part of his claim.  At the Veteran's separation physical in April 1985, his spine was found to be normal and he specifically denied any recurrent back pain.  Following service, the Veteran first filed for service connection for a back injury in December 1987.  X-rays in January 1988 showed some minute degenerative spurring at L4.  

The Veteran also underwent a VA examination after which he was diagnosed with status post injury to the low back, but there was no actual description of the state of the Veteran's back in the examination report.

In August 1991, the Veteran underwent a private psychiatric examination following his being assaulted in a hotel room.  The psychiatrist noted that the Veteran had aches in his neck and breast, but no pain in his lower back.

Treatment records from the early and mid 1990s are of record, but primarily deal with psychiatric issues. 

At a physical examination in November 1993, the Veteran was alert and in no acute distress.  It was noted that his back had normal curvature and mobility with no pain or tenderness and no costovertebral angle tenderness.

In July 1995, x-rays showed early anterior osetophyte formation at L3-4 but were otherwise unremarkable.

At a Board hearing in February 1999, the Veteran testified that his back would flare up.  He stated that it would cause pain that would radiate into his legs.  However, he denied having ever had to miss work on account of his back.  He denied having received any back treatment in several years.  He also denied having ever been hospitalized for his back.

At a psychiatric treatment session in November 2000, the Veteran reported experiencing back pain daily, which limited him in standing, bending, stooping, squatting, and lifting.

In January 2001, a VA treatment record noted that the Veteran had no point spinal tenderness in his back.  There was mildly increased muscle tone in the lumbosacral spine.

At a psychiatric treatment session in July 2002, the Veteran reported experiencing back pain daily, and noted that his lower back was weak.

In February 2003, the Veteran had a VA orthopedic examination.  The Veteran was well-developed and in no acute distress.  He demonstrated forward flexion to 90 degrees, extension to 20 degrees, right and left bending to 30 degrees, and left and right rotation to 45 degrees.  Only extension was shown to cause limitation of motion.  The examiner stated that back motion was not limited by pain, weakness, fatigability, incoordination, or lack of endurance.  There was also no tenderness to palpation of the lumbosacral spine.  There was no buttock pain to palpation over the sciatic notch.  A neurologic examination revealed normal reflexes in the lower extremities, sensation was intact to light touch pinprick, pulses were equal and motor strength was normal.  

In July 2003, a MRI showed mild broad based disc bulging at L3-4 and at L4-5.  It was noted that there was mild lyphosis of the thoracic spine. 

A VA treatment record from October 2003 noted no radiculopathy.

As noted, the Veteran's back disability was rated at 10 percent prior to his VA examination in January 2007.  

There are several criteria which provide ratings in excess of 10 percent for back disabilities.  

20 and 40 percent ratings were assigned for moderate and severe limitation of motion of the lumbar spine respectively.  However, at the only VA examination of the Veteran's back prior to July 2007, he demonstrated near full range of motion, including forward flexion to 90 degrees.  As such, the Veteran would not meet the criteria for a higher rating based on limitation of motion.

In determining the range of motion, it is important to consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, here, not only did the Veteran demonstrate nearly full range of motion, but the examiner stated that back motion was not additionally limited by pain, weakness, fatigability, incoordination, or lack of endurance.  As such, the Board concludes that the Veteran had at most mild limitation of motion prior to 2007 under Diagnostic Code 5292.

It is not disputed that the Veteran has experienced back pain over the course of his appeal.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, such functional impairment has not been shown, as, once again, the examiner noted that the pain did not actually cause additional limitation of motion.  
 
A rating in excess of 10 percent could also be awarded if it could be shown that the Veteran had at least moderate intervertebral disc syndrome with recurring attacks.  However, to the extent the Veteran experienced disc disease, it was noted to be mild prior to January 2007.  For example, a MRI in July 2003 showed mild broad based disc bulging at L3-4 and at L4-5.  Moreover, at his VA examination in February 2003, the Veteran was found to be normal neurologically and he was in no acute distress.  As such, a higher rating is not warranted under Diagnostic Code 5293.

Likewise there has been no showing of ankylosis or a vertebral fracture at any time during the course of the Veteran's appeal.

Under Diagnostic Code 5295, a 20 percent rating was assigned when a lumbosacral strain was accompanied by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  Here, the Veteran had full (normal) left and right rotation and bending on his VA examination in February 2003; and earlier treatment records do not suggest more severe findings.  As such, a 20 percent rating would not be warranted.  The Veteran was also not diagnosed with a severe strain at any point so as to warrant a 40 percent rating.  

Under the revised regulations the Veteran also would not warrant a rating in excess of 10 percent earlier than January 2007.  There has been no allegation that the Veteran has experienced any incapacitating episodes of intervertebral disc syndrome and no indication that bed rest has ever been prescribed.  In fact, the Veteran testified at a hearing before the Board that he had never had to miss work on account of his back.  He also denied having ever been hospitalized for it.

The Veteran also demonstrated full range of motion at his VA examination in February 2003.  Forward flexion was demonstrated to 90 degrees which greatly exceeds the 60 degrees of limitation required for a 20 percent rating.  The combined range of motion also greatly exceeded 120 degrees even considering the DeLuca factors; as noted above, the VA examiner did not find any additional functional limitation on range of motion testing from factors such as pain weakness, stiffness, fatigability, or lack of endurance.   

Likewise, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, in November 1993, it was noted that the Veteran's back had normal curvature and mobility with no pain or tenderness and no costovertebral angle tenderness.
 
Additionally, a higher rating may be assigned if there is neurological impairment in addition to orthopedic impairment.  To this end, it is acknowledged that the Veteran did complain about radiating pain on several occasions; however, no neurologic disability has been diagnosed during the course of his appeal.  At his VA examination in February 2003, the neurologic examination was normal as the Veteran had normal reflexes in the lower extremities, sensation was intact to light touch pinprick, pulses were equal, and motor strength was normal.  Likewise in October 2003 no radiculopathy was noted.

As described, a rating in excess of 10 percent has not been shown to be warranted prior to January 2007.


Rating in excess of 20 percent

The Board will now address whether a rating in excess of 20 percent is warranted for the Veteran's service connected back disability.

At a VA examination in January 2007, the Veteran reported that he had pain associated with stiffness and weakness that was constant and radiated to his lower extremities.  He denied any paresthesias, or bowel or bladder incontinence.  The Veteran was able to function with medication and he denied having any periods of incapacitation.  He stated that he had difficulty with standing and walking for an extended period of time.  The Veteran also reported difficulty lifting.
	
On examination, the Veteran was well-developed and in no acute distress; his posture was normal and his gait was neither unsteady nor unpredictable.  He weighed 246 pounds.  He walked into the examination room with a cane, but was able to walk across the room without the cane.  He had mild difficulty getting on and off the examination table and changing positions.  On examination, the Veteran had evidence of painful, limitation of motion, but no tenderness or weakness.  Straight leg raises were negative bilateral and there was no evidence of radiation of the pain.  The examiner stated that there was no evidence of intervertebral disc syndrome.  On range of motion testing, the Veteran had forward flexion to 55 degrees with pain at 55 degrees.  The Veteran also demonstrated extension to 20 degrees, right and left lateral flexion to 25 degrees and bilateral rotation to 30 degrees; all with pain at the end of motion.  The examiner added that range of motion was limited by pain, but not by weakness, fatigability, or lack of endurance after repetitive motion.  Motor strength was within normal limits in the lower extremities and there was no muscle atrophy.  Sensation was intact in the lower extremities with deep tendon reflexes 2+ (normal) in the knees and ankles.  The examiner concluded that range of motion was limited with evidence of associated muscle spasm, but straight leg raises were negative and there was no evidence of radiculopathy.  The examiner stated that the degree of disability in the Veteran's back was moderate.

In July 2007, the Veteran underwent a VA examination.  He stated that over the years his back condition had worsened.  He indicated that the pain radiated down his right leg and his right foot would go numb.  There was no history of loss of bowel or bladder function noted.  The Veteran was in no acute distress, his posture and gait were normal and he was able to ambulate without the need of an assistive device.  The examiner stated that the Veteran's thoracolumbar spine appeared normal, although there was some tenderness in the lower region.  Straight leg raises were positive on the right side.  The Veteran demonstrated forward flexion to 55 degrees with pain starting and ending at that last degree, extension to 15 degrees with pain starting and ending at that last degree, right lateral flexion to 20 degrees with pain starting and ending at that last degree, left lateral flexion to 20 degrees with pain starting and ending at that last degree, right rotation to 20 degrees with pain starting and ending at that last degree and left rotation to 20 degrees with pain starting and ending at that last degree.  The range of motion of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  There was no ankylosis of the thoracolumbar spine.  Reflexes were 1+ at the right Achilles, 2+ at the left Achilles, and were otherwise were normal and symmetric bilaterally.  The toes were down going, bilaterally.  Sensation was diminished in the approximate dermatomes of L5 and S1 in the right lower extremity, but were otherwise normal.  Motor function was 5/5 in the bilateral lower extremities.  There was no muscle atrophy noted.

The examiner stated that the Veteran was already service-connected for arthritis of the spine; but found that there were signs of intervertebral disc syndrome noted as well.  The range of motion was limited and there was sensory impairment noted in the approximate dermatomes of L5 and S1 in the right lower extremity with reflex discrepancy corresponding to the Achilles' tendon as well.  The examiner diagnosed intervertebral disc syndrome with the nerve roots involved being L5 and S1.  She stated that the peripheral nerve that most closely matched this was the deep peroneal nerve which controlled dorsal flexion of the foot.

In a September 2007 VA treatment record, the Veteran complained of pain radiating down his right lower extremity to his toes with numbness and tingling.  The Veteran demonstrated forward flexion to 40 degrees and extension to 20 degrees.  Straight leg raises were negative.  Deep tendon reflexes were 1/4 in the Achilles and patella bilaterally.  Sensation testing was intact to light touch.  

Turning again to the rating criteria in effect at the time the Veteran's claim was filed, a 40 percent rating would require severe limitation of motion of the lumbosacral spine.  Here, the Veteran demonstrated forward flexion to 55 degrees at both the January and July 2007 VA examinations.  It was noted that pain limited the motion to the 55 degrees, but the Veteran was not additionally limited by weakness, fatigability, or lack of endurance after repetitive motion.  The Board in no way wishes to minimize the impairment caused by the Veteran's back disability, but the fact remains that he was able to demonstrate sufficient range of motion for the Board to conclude that his back disability did not cause severe limitation of motion.

The Veteran would also not meet the criteria for a 40 percent rating under the revised regulations, as he demonstrated range of motion which greatly exceeded 30 degrees of forward flexion, even contemplating the DeLuca factors.  In fact, the examiner in July 2007 stated that range of motion (that is forward flexion to 55 degrees) was not further diminished by repetitive motion or during flare-ups.

A rating in excess of 20 percent is also not warranted based on intervertebral disc syndrome.  It is noted that the examiner in January 2007 specifically stated that there was no evidence of intervertebral disc syndrome.  However, the Veteran has been shown to have disc disease and the examiner at the July 2007 examination indicated that the Veteran did have evidence of intervertebral disc syndrome.  As such, for the purpose of this rating, it is accepted that the Veteran does have intervertebral disc syndrome.  However, such a determination, in and of itself, does not warrant a higher rating.

As noted, a 40 percent rating for intervertebral disc syndrome requires severe intervertebral disc syndrome with recurring attacks and only intermittent relief, or at least four weeks of incapacitating episodes of intervertebral disc syndrome.  Here, the Veteran has consistently complained of back pain, but the evidence does not show recurring attacks.  For example, the Veteran denied any incapacitation at his January 2007 VA examination.  Additionally, no bed rest has been prescribed.  As such, a rating in excess of 20 percent is not warranted based on intervertebral disc syndrome.

The Board has also considered whether the Veteran has neurologic impairment as a result of his back disability.  

At the VA examination in January 2007, the Veteran reported that he had pain that was constant and radiated to his lower extremities, although he denied any paresthesias, or bowel/bladder incontinence.  However, straight leg raises were negative bilateral and there was no evidence of radiation of the pain.  Motor strength was within normal limits in the lower extremities and there was no muscle atrophy.  Sensation was intact in the lower extremities with deep tendon reflexes 2+ (normal) in the knees and ankles.  The examiner stated that straight leg raises were negative and there was no evidence of radiculopathy.  

In July 2007, the Veteran alleged that over the years his back condition had worsened.  He indicated that the pain radiated down the right leg, causing his right foot to go numb.  There was no history of loss of bowel or bladder function noted.  The Veteran was in no acute distress, his posture and gait were normal and he was able to ambulate without the need of an assistive device.  Straight leg raises were positive on the right side.  Reflexes were 1+ at the right Achilles and 2+ at the left Achilles, otherwise reflexes were normal and symmetric, bilaterally.  The toes were down going, bilaterally.  Sensation was diminished in the approximate dermatomes of L5 and S1 in the right lower extremity, but were otherwise normal.  Motor function was 5/5 in the bilateral lower extremities.  There was no muscle atrophy noted.  The examiner stated that the peripheral nerve that most closely matches this is the deep peroneal nerve which controlled dorsal flexion of the foot.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8523 for the deep personal nerve, a noncompensable rating is assigned for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis and a 20 percent rating for severe incomplete paralysis.

Here, it appears that the Veteran did have some mild impairment of the peroneal nerve in the right leg, as reflex testing was slightly diminished when compared to the left leg.  However, motor function was normal and no muscle atrophy was noted.  As such, the Board concludes that to the extent that the Veteran has separate neurologic impairment as a result of his back disability, it is mild and therefore noncompensable.

As such, the criteria for a rating in excess of 20 percent for the Veteran's back disability have not been met, and the Veteran's claim is denied.

Compensable rating for hearing loss in the right ear

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

It is noted that the Veteran in this case is only service connected for hearing loss in his right ear, not for bilateral hearing loss.  

A change in law occurred during the pendency of this appeal.  Previously, the law required that the non-service connected ear be considered normal when rating unilateral hearing loss, except when such hearing loss in the non-service-connected ear would be independently rated as compensably disabling.  See 38 C.F.R. § 3.383 (2008).  Now, the law allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383 (2012).  

In this case, the Veteran has neither compensable hearing loss in his right ear, nor hearing loss in his left ear that meets the criteria of 38 C.F.R. § 3.385.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383.  38 C.F.R. § 4.85(f).

In January 2004, the Veteran filed a claim seeking service connection for bilateral hearing loss.  It is noted that he was already service connected for hearing loss in his right ear at that point, and therefore his claim has been treated as one for increase.

The Veteran was scheduled for VA audiology examinations in October 2004 and then in November 2004, but he failed to report on both occasions.  No excuse was offered for the second absence.

In January 2007, the Veteran was seen for an audiology examination.  His military noise exposure was noted, as was his post-military noise exposure from working as a police officer for 6 years with hearing protection, as a bus operator for 5 without hearing protection and in security for 2 years without hearing protection.  

The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
65
 
Speech recognition testing was 100 percent in the right ear. 

Looking to the rating criteria, the audiometric testing results show Level I hearing acuity in the right ear, which results in a noncompensable rating under Table VII.  The special provisions of 38 C.F.R. § 4.86 are not applicable.  

Thus, the criteria for a compensable schedular disability evaluation is not warranted for right ear hearing loss.  In making this determination, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher (compensable) evaluation for right ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board also noted that the Veteran's representative argued in October 2011 that the last examination was approximately 5 years old.  However, no allegation was made that the Veteran's hearing loss in his right ear had worsened since his last VA examination, only that time had passed.  However, the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

As such, the Veteran's claim for a compensable rating for hearing loss in his right ear is denied.

IV.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss disability, his allergic rhinitis, or his back disability.  While the conditions undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main hearing complaint at his January 2007 VA examination was that he had difficulty concentrating due to ringing in the ears, but this is attributable to his tinnitus and not to his hearing loss in his right ear.  The Veteran also reported difficulty understanding when there were multiple speakers, which is contemplated in the rating assigned.  It is also important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems he may be having in day-to-day life.  

With regard to his back disability, the Veteran's primary complaints have involved limitation of motion and radiating pain, both of which have been considered.

With regard to his allergic rhinitis, the Veteran's primary complaint involved obstruction of the nasal passages, which was specifically addressed by the schedular rating that was assigned. 

As such, there is no showing that the Veteran's symptoms for these three service connected disabilities have not been adequately contemplated by the schedular rating criteria.  Moreover, it would not be found that the Veteran's service connected disabilities met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted with regard to any of the three service connected disabilities for which increases were sought. 





V.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's back claim, service connection for a back disability was granted; the Veteran then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

In light of the result with regard to the Veteran's skin condition, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

With regard to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss in his left ear, required notice was provided by a letter dated in August 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran what "new" and "material" meant in the context of his hearing loss in his left ear claim, and why his claim had previously been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that it is argued that the letter did not specifically inform the Veteran why his claim had been denied (namely that he does not have hearing loss in his left ear for VA purposes), the Board finds that the Veteran has not been prejudiced by any such failure; as the fact remains that the Veteran has been provided with multiple hearing examinations since that time, but has still not been shown to have hearing loss in his left ear for VA purposes at any point.  As such, to the extent that a notice error was committed, such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development of this issue.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
With regard to the Veteran's claim for an increased rating for hearing loss in his right ear, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated

With regard to the Veteran's claim for an increased rating for allergic rhinitis, it is unclear that he has specifically been provided with a letter explaining VA's duties to notify and assist with respect to allergic rhinitis.  However, this issue has been on appeal for more than a decade during which time the Veteran has been provided with numerous letters explaining the VCAA.  He has been represented by both attorneys and veterans' service officers, and at no time has he asserted that he has been in any way prejudiced by any lack of notice.  Instead, the Veteran has continued to submit substantial amounts of argument and evidence.  As such, the Board concludes that remand is unnecessary to address any notice errors that may have been made.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, service treatment records, VA treatment records and private treatment records have all been obtained.  Additionally, the Veteran submitted numerous statements on his behalf and has testified at hearings before both the RO and the Board.  He was even offered the opportunity to testify at a hearing before the Board, but he declined.
 
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  As noted throughout the decision, the Veteran's representative has on several occasions requested additional examinations, but as explained, there has not actually been any allegation of worsening with regard to the specific disabilities, and no additional examinations need therefore be sought.

As described VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for hearing loss in his left ear is not reopened.

Service connection for a skin condition of the hands and feet is granted.
  
A 10 percent rating for allergic rhinitis is granted, subject to the laws and regulations governing the award of monetary benefits. 

A compensable rating for hearing loss in the right ear is denied.

A rating in excess of 10 percent for the Veteran's back disability, earlier than January 29, 2007, is denied.

A 20 percent rating for the Veteran's back disability is granted as of January 29, 2007, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 20 percent for a lower back disability is denied.


REMAND

Diabetes mellitus and peripheral neuropathy

The Veteran is seeking service connection for diabetes mellitus.  In a February 2009 statement, he stated that he had been exposed to herbicides in Vietnam from 1967-1971 and that he continued to receive care for this condition at VA from 2005 to the present.  

The Veteran's claim was denied as it was concluded that he did not actually have diabetes mellitus.  

There have been several suggestions in the Veteran's VA treatment records that he does, in fact, now have diabetes mellitus.  For example, in October 2008, a VA internist indicated that the Veteran had a diagnosis of diabetes mellitus, but did not have any HGB A1C results for the previous year.  It was noted that there were no foot abnormalities on the diabetic foot examination.  In a January 2009 VA treatment record, diabetes mellitus was listed as one of the Veteran's problems.  

However, it is unclear where such a diagnosis came from or whether it was subjectively reported by the Veteran.  

In April 2009, the Veteran was seen for a neurological appointment.  It was noted that he had a history of borderline diabetes mellitus that was controlled by diet (elevated blood sugar had first been noted in approximately 2000).  The Veteran stated that he had approximately a 10 year history of burning/tingling sensation in his toes and feet.  The neurological examination was unremarkable and it was noted that the Veteran's random glucoses were within normal limits.  His Hgb A1C was 5.9 which is also below a diabetic level.  The diagnosed was r/o peripheral neuropathy secondary to diabetes mellitus, ETOH, other etiologies.

In a May 2009 statement, a doctor wrote that the Veteran was in combat in Vietnam and was exposed to Agent Orange and other toxic substances.  He stated that the Veteran had diabetes mellitus and peripheral neuropathy, and asserted that the Veteran needed to be service connected disabilities for both conditions.  Yet, a review of all laboratory findings as recent as October 2009 shows that the Veteran's glucose levels were within normal limits.

In June 2010, the assistant chief of medical services at a VA medical center noted the conflict in the record as to whether the Veteran had diabetes mellitus.  He wrote diabetes mellitus type II vs. IGT, noting no prescription in the chart and that A1C and glucose levels were ok.  However, it does not appear that he actually reached a conclusion as to whether the Veteran had diabetes mellitus.  
  
With regard to peripheral neuropathy, the Veteran filed a claim for vascular leg problems in December 1987, and at a VA examination in January 1988, he reported having experienced swelling in his legs and thighs since 1985.

A VA Form 21-4138 Statement in Support of Claim dated May 14, 2009 from Dr. M.F. asserted that the Veteran had peripheral neuropathy, and VA treatment records include complaints of burning and tingling sensations in the extremities.  A neurology outpatient note dated August 5, 2009 stated rule out peripheral neuropathy secondary to diabetes mellitus, type II.  

In June 2010, the assistant chief of medical services at a VA medical center noted that the Veteran had confirmed peripheral neuropathy, secondary to alcohol use.  He stated that it was unclear if impaired glucose tolerance (if the Veteran had it) impacted the peripheral neuropathy.
 
As such, it is unclear whether the Veteran has peripheral neuropathy, and if so, whether it is related to his presumed herbicide exposure during service, or to diabetes mellitus (if the Veteran does in fact have diabetes mellitus) or to some other cause such as alcohol abuse. 

As such, a VA examination is needed to determine if the Veteran has diabetes mellitus and peripheral neuropathy.

Hypertension

The Veteran testified at a RO hearing in January 1996 that he first became aware that he had hypertension after service when he was having his first examination with VA.  He stated that he was initially told to watch what he ate.  He reported being put on medication for hypertension around 1991.  At a Board hearing in February 1999, the Veteran testified that he was in service and had his blood pressure checked after a run, and was reportedly told it was a little elevated.  

Service treatment records show that in February 1973 the Veteran's blood pressure was 114/78; in June 1980 the Veteran's blood pressure was 130/80; in August 1980, the Veteran had a blood pressure of 102/72.  In June 1981 at a medical screening, it was noted that the Veteran had not had any significant deviation from normal blood pressure.  In October 1982, the Veteran's blood pressure was 120/90 when he was seen for chest pain for the previous three weeks.  However, on a medical history survey completed in conjunction with his separation physical in April 1985, the Veteran specifically denied having ever had high blood pressure.  At the separation physical his blood pressure was 108/78.

Several years after service, in January 1988, the Veteran was seen at a VA examination where he complained of high blood pressure.  Five blood pressure readings were taken (134/92, 128/90, 142/110, 138/100, and 128/100).  However, hypertension was not specifically diagnosed.

Nevertheless, it does appear that the Veteran had elevated blood pressure on several occasions in service, and elevated blood pressure at his first post-service VA examination.  As such, the Board concludes that a medical opinion is necessary to resolve this appeal.

PTSD

In this case, the Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD.  The Veteran served two tours in Vietnam.

In September 1993, the Veteran described being exposed to rocket and mortar fire during the Tet offensive in 1968.  He also recalled being stationed near an ammo dump when it was blown up and related several incidents in which his unit was ambushed.  

The Veteran testified at a RO hearing in January 1996 that when he returned stateside in 1971 he sought psychiatric treatment while stationed at Fort Bragg, but he denied being prescribed any medication, adding that he tried to suppress any mental problems in an effort to be promoted.  

Service treatment records confirm that the Veteran was treated for stress in the 1973, and was in fact prescribed Librium.  However, it does not appear that he received any additional psychiatric treatment during the next 12 years in service and he was found psychiatrically normal at his separation physical in 1985.  The Veteran also denied any depression, excessive worry, frequent trouble sleeping or nervous trouble of any sort on a medical history survey completed in conjunction with his separation physical.

The Veteran separated from service in 1985 after 20 years of honorable service.  Following service, he filed several claims for service connection for a variety of disabilities in 1985 and 1987, but did not seek service connection for any psychiatric disability, including PTSD, until after he was the victim of an armed robbery attempt in 1990 in which multiple assailants broke into his hotel room and stabbed him.

During the course of his appeal, the Veteran has been diagnosed with PTSD, but has also been found not to meet the criteria for PTSD (such as in a May 1994 VA examination report).  Moreover, there appears to be some disagreement as to if the Veteran has PTSD whether it is the result of his military service, as opposed to post-service stressors such as being stabbed (see August 1991 psychiatric assessment).  As such, a definitive medical assessment is necessary to appropriately adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2010 to the present.

2.  Schedule the Veteran for VA examinations to address his claims for service connection for diabetes mellitus, hypertension, and peripheral neuropathy.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.
 
The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran has diabetes mellitus.

The examiner should determine whether the Veteran has peripheral neuropathy in any extremity, and, if so whether it is at least as likely as not (50 percent or greater) that the peripheral neuropathy either began during or was otherwise caused by the Veteran's military service; or whether it is secondary to either alcohol abuse or diabetes mellitus.

The examiner should determine whether the Veteran has hypertension, and if so, it is at least as likely as not (50 percent or greater) that the hypertension either began during or was otherwise caused by the Veteran's military service.  This analysis should consider the Veteran's reports of elevated blood pressure during service and shortly after service.

3.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose any current psychiatric disability, to include an assessment of whether the Veteran has PTSD.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disability either began during or was otherwise caused by the Veteran's military service.  

In doing so, the examiner should specifically address the service treatment records showing treatment for stress in the 1973, when he was prescribed Librium; the apparent lack of any additional psychiatric treatment during the next 12 years while the Veteran was in service; and the finding that the Veteran was psychiatrically normal at his separation physical  in 1985 and that he denied any depression, excessive worry, frequent trouble sleeping or nervous trouble of any sort at that time.

If it is found that the Veteran meets the DSM-IV criteria for PTSD, the examiner should determine whether the Veteran's PTSD was caused by military stressors, or whether it was more likely the result of post-service stressors, such as being stabbed in a hotel room by burglars.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


